UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of May2013 (Commission File No.001-32305) CORPBANCA (Translation of registrant’s name into English) Rosario Norte 660 Las Condes Santiago, Chile (Address of registrant’s principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form20-F or Form40-F. Form20-F x Form40-F o Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by Regulation S-T Rule101 (b)(1): Yes o No x Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by Regulation S-T Rule101 (b)(7): Yes o No x Indicate by check mark whether the registrant by furnishing the information contained in this Formis also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b)under the Securities Exchange Act of 1934. Yes o No x SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereto duly authorized. CORPBANCA (Registrant) By: /s/ Eugenio Gigogne Name: Eugenio Gigogne Title: Chief Financial Officer Date: May 24, 2012 2 EXHIBIT INDEX Exhibit Description Press release dated May 23, 2013. Exhibit 99.1 CORPBANCA FILES FORM20-F Santiago, Chile, May 23, 2013- CorpBanca, (NYSE: BCA) announced today the filing of the company’s Annual Report onForm20-F for the fiscal year ended December 31, 2012 with the United States Securities and Exchange Commission on May 15, 2013. The document is also available on the company’s corporate website atwww.corpbanca.cl. Any shareholder may request a printed copy of the company’s complete audited financial statements, free of charge, by contacting CorpBanca’s investor relations department. CORPBANCA (NYSE: BCA), is a Chilean financial institution offering a wide variety of corporate and retail financial products and services across all segments of the Chilean financial market. CONTACT INFORMATION Eugenio Gigogne CFO, CorpBanca Santiago, Chile Phone: (562) 2660-2555 IR@corpbanca.cl Claudia Labbé Manager Investor Relations, CorpBanca Santiago, Chile Phone: (562) 2660-2699 IR@corpbanca.cl
